Citation Nr: 0303850	
Decision Date: 03/06/03    Archive Date: 03/18/03

DOCKET NO.  01-00 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a compensable disability evaluation for left 
knee patellofemoral syndrome with patellar tendinitis.


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel




INTRODUCTION

The veteran served on active duty from October 1982 until 
January 1993.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from rating decisions of 
the Department of Veterans Affairs (VA) Nashville, Tennessee, 
Regional Office (RO).

Preliminary review of the record reveals that the RO 
expressly considered referral of the veteran's claim for an 
increased evaluation for his left knee disability to the VA 
Undersecretary for Benefits or the Director, VA Compensation 
and Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (2002).  The RO found 
that the case did not present such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  The United States Court of 
Appeals for Veterans Claims (Court) has held that the Board 
is precluded by regulation from assigning an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) in the first instance; 
however, the Board is not precluded from raising this 
question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all 
potential theories of entitlement to a benefit under the law 
and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The 
Court has further held that the Board must address referral 
under 38 C.F.R. § 3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995). Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question.  VAOPGCPREC 6-96 (1996).




FINDING OF FACT

The veteran's left knee patellofemoral syndrome with patellar 
tendinitis is manifested primarily by subjective complaints 
of pain, swelling, and instability and objective evidence of 
patellar tenderness and patellofemoral grind; without 
evidence of limitation of motion.


CONCLUSION OF LAW

The criteria for a 10 percent evaluation for left knee 
patellofemoral syndrome with patellar tendinitis are met.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5257, 5260, 5261 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that that the current disability 
evaluation does not adequately reflect the true severity of 
his disability and he is entitled to an increased rating for 
the residuals of a left knee injury.  

Service medical records relate that the veteran received 
treatment on several occasions for left knee pain.  An 
October 1992 Medical Board noted a diagnosis of internal 
derangement of the left knee, etiology undetermined.  In July 
1993, the RO granted service connection for chronic left knee 
strain and assigned a noncompensable evaluation under 
Diagnostic Code 5262, effective from January 1993.  

At a January 2000 VA examination, the veteran reported that 
his symptoms included pain, clicking, swelling, instability 
and morning stiffness.  On evaluation,  there was no 
effusion, skin changes, or muscle atrophy.  There was full 
range of motion of the left knee, 0-140 degrees, and he 
walked with a nonantalgic gait.  There was tenderness noted 
on palpation of the patella as well as on tendon 
patellofemoral grind.  The knees were stable to varus and 
valgus stresses at 0 and 30 degrees.  The posterior drawer 
sign as well as the Lachman's and McMurray's tests were 
negative.  His motor and sensory examinations were intact and 
he had equal and palpable pulses.  The X-ray study was within 
normal limits.

In a February 2001 report of contact, the veteran advised 
that he did not receive medical treatment for the knee but 
treated it at home with over-the-counter medication.

In a June 2002 statement, the veteran's spouse stated that 
she was a registered nurse and that she was well versed in 
the difficulties that can arise from these types of injuries 
over the course of time.  The veteran's spouse stated that 
the veteran experienced difficulty getting out bed and 
extending the left leg as well as pain in the left knee on 
walking short distances.

As noted above, the veteran was scheduled for VA examination 
in July 2002; however, he failed to report.  While VA has a 
statutory duty to assist the veteran in developing evidence 
pertinent to a claim, the veteran also has a duty to assist 
and cooperate with VA in developing evidence; the duty to 
assist is not a one-way street.  See Wood v. Derwinski, 1 
Vet. App. 190 (1991).  It is incumbent upon a veteran to 
submit to VA examinations when applying for a VA benefit, 
especially in instances, such as in this case, where the 
examination is essential to assessing the current severity of 
his service-connected disabilities.  38 C.F.R. § 3.326.  
Nevertheless, in these cases, VA must advise the veteran of 
his duty to report for examination and that if he does not, 
his claim may be denied.  38 C.F.R. § 3.655.  Here, there is 
no indication that VA advised the veteran of the provisions 
of  38 C.F.R. § 3.655; therefore, the Board will decide the 
case on the basis of the available evidence.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (2002).  Separate diagnostic codes identify the various 
disabilities.  Where there is a reasonable doubt as to the 
degree of disability, such doubt will be resolved in favor of 
the claimant. 38 C.F.R. §§ 3.102, 4.3, 4.7 (2002).  In 
addition, the Board will consider the potential application 
of the various other provisions of 38 C.F.R., Parts 3 and 4, 
whether or not they were raised by the veteran, as required 
by Schafrath v. Derwinski, 1 Vet. App. 589 (1991). In the 
evaluation of service-connected disabilities the entire 
recorded history, including medical and industrial history, 
is considered so that a report of a rating examination, and 
the evidence as a whole, may yield a current rating which 
accurately reflects all elements of disability, including the 
effects on ordinary activity.  38 C.F.R. §§ 4.1, 4.2, 4.10 
(2002).  Where there is a question as to which of two 
disability evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2002).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. § 4.40 (2002).  The Court has held that 
the RO must analyze the evidence of pain, weakened movement, 
excess fatigability, or incoordination and determine the 
level of associated functional loss in light of 38 C.F.R. 
§ 4.40, which requires the VA to regard as "seriously 
disabled" any part of the musculoskeletal system that becomes 
painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

According to 38 C.F.R. § 4.59 (2002), painful motion is an 
important factor of disability with any form of arthritis, 
the facial expression, wincing, etc., on pressure or 
manipulation, should be carefully noted and definitely 
related to affected joints.  Muscle spasm will greatly assist 
the identification.  The intent of the schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  Crepitation either 
in the soft tissues such as the tendons or ligaments, or 
crepitation within the joint structures should be noted 
carefully as points of contact which are diseased.  Flexion 
elicits such manifestations.  The joints involved should be 
tested for pain on both active and passive motion, in weight-
bearing and nonweight-bearing and, if possible, with the 
range of the opposite undamaged joint.  See also Lichtenfels 
v. Derwinski, 1 Vet. App. 484, 488 (1991); Hicks v. Brown, 8 
Vet. App. 417 (1995).

Here, the veteran's service-connected left knee disability is 
currently evaluated as noncompensable as a residual condition 
of impairment of the tibia and fibula under Diagnostic Code 
5262.  Under Diagnostic Code 5262, a 10 percent disability 
rating requires malunion of the tibia and fibula with mild 
knee or ankle disability.  A 20 percent disability requires 
malunion of the tibia and fibula with moderate knee or ankle 
disability.  A 30 percent disability rating is warranted if 
the evidence showed malunion of the tibia and fibula with 
marked knee or ankle disability.  A 40 percent disability 
rating requires nonunion of the tibia and fibula with loose 
motion, requiring brace.  38 C.F.R. § 4.71a, Diagnostic Code 
5262.  

Significantly, the evidence does not show that the veteran 
has malunion or nonunion involving the fibula or tibial 
bones.  Thus, the preponderance of the evidence does not 
support an increased evaluation under Diagnostic Code 5262.

In reviewing the claim, the Board also considered whether a 
compensable rating could be assigned under any other 
diagnostic code for the left knee, i.e., Diagnostic Codes 
5256, 5257, 5258, 5259, 5260, 5261, and 5263.  Not all of 
these diagnostic codes are appropriate for application in 
this case.  The veteran's left knee disability cannot be 
rated under Diagnostic Code 5256, as it does not exhibit 
ankylosis.  Ankylosis is defined as immobility and 
consolidation of a joint due to disease, injury, or surgical 
procedure.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992).  
He cannot be rated under Diagnostic Code 5258 as his 
disability does not involve dislocated semilunar cartilage, 
or "locking".  A 10 percent rating is not warranted under 
Diagnostic Code 5259, as there is no evidence of removal of 
the meniscus. Diagnostic Code 5263, for genu recurvatum, is 
not applicable because it is neither contended nor shown by 
the evidence of record that such manifestations are related 
to the service-connected knee disability at issue.

The veteran has reported that he has instability of the left 
knee.  The Board considered disability evaluation under 
Diagnostic Code 5257, which refers to other impairment of the 
knee.  Under Diagnostic Code 5257, a 10 percent disability 
rating reflects slight recurrent subluxation or lateral 
instability.  Significantly however, the most recent VA 
examination report failed to show evidence of instability or 
subluxation of the left knee.  38 C.F.R. § 4.71a, Diagnostic 
Code 5257 (2002). 

A higher evaluation could also be assigned for limitation of 
motion.  A noncompensable rating on the basis of limitation 
of motion of the knees is assigned if flexion of the leg is 
limited to 60 degrees or extension is limited to 5 degrees.  
A 10 percent evaluation requires limitation of extension to 
10 degrees or limitation of flexion to 45 degrees; a 20 
percent evaluation is warranted for limitation of extension 
to 15 degrees and limitation of flexion to 30 degrees; and a 
30 percent rating is warranted if flexion is limited to 15 
degrees or extension is limited to 20 degrees.  Higher 
evaluations are also provided for greater degrees of 
limitation of extension.  38 C.F.R. § 4.71a, Diagnostic Codes 
5260, 5261 (2002).  Full range of motion of the knee is 
measured from 0 degrees to 140 degrees in flexion and 
extension.  38 C.F.R. § 4.71, Plate II.

Without regard to the veteran's complaints of pain, 
disability due to limitation of motion of the left knee would 
not be compensable.  Clinical findings have shown that the 
veteran's left knee has full flexion and extension.  The 
range of motion reported at the January 2000 VA examination 
was 0 to 140 degrees.  While the veteran's left knee 
disability does not equate to moderate or severe limitation 
of motion, his primary complaint, as can be seen in the 
written statements of the veteran (and his spouse), is of 
pain, stiffness, and patellofemoral grinding.  As noted 
above, the Board must discuss the impact of pain and other 
factors as set forth in 38 C.F.R. §§ 4.40 and 4.45, that is, 
pain on motion, incoordination, weakened movement, excess 
fatigability, or any of the other factors in 38 C.F.R. 
§ 4.45.  The Board is presented with evidence of degenerative 
process affecting the left knee and painful motion with 
patellofemoral grinding.  Moreover, the veteran is competent 
to report his symptoms and his spouse's statement are 
persuasive as she is a registered nurse.  The Board finds 
that the veteran's left knee disability more closely 
approximates the impairment as defined by Diagnostic Codes 
5260 and 5261, limitation of motion.  As residual physical 
findings are shown and with consideration of 38 C.F.R. 
§§ 4.59 and 4.40, a 10 percent evaluation for left knee 
disability due to patellofemoral syndrome is warranted.  

Here, the rating schedule does not specifically address 
patellofemoral syndrome.  In such situations, it is 
permissible to evaluate the veteran's service-connected 
disorder under provisions of the schedule which pertain to a 
closely-related disease or injury which is analogous in terms 
of the function affected, anatomical localization and 
symptomatology.  38 C.F.R. § 4.20 (2002).  The Board finds 
that the veteran's service-connected patellofemoral syndrome 
of the left knee is most closely analogous to limitation of 
motion of the knee as evaluated by Diagnostic Code 5260. 

In reaching this conclusion, the Board notes that while the 
veteran is competent to report pain, these complaints of pain 
do not exceed the criteria for the current 10 percent rating.  
The veteran has not identified any functional limitation that 
would warrant a higher rating under any applicable rating 
criteria.  There is no evidence of edema, effusion, 
instability, weakness, redness, heat, abnormal movement, 
guarding of the left knee or evidence of an abnormal gait.  
Furthermore, there is no objective evidence of excess 
fatigability, incoordination, instability, weakened movement, 
or other manifestations that might demonstrate additional 
functional impairment.  Consequently, the schedule does not 
support an increased rating on this basis. Rather, the 
functional limitations due to pain are assessed in assigning 
the appropriate percentage rating under the diagnostic code.  

Accordingly, resolving doubt in the veteran's favor, the 
preponderance of the evidences support an evaluation of 10 
percent, but no more, for the veteran's left knee disability.

VCAA

There was a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  This 
law redefined the obligations of VA with respect to the duty 
to assist and imposed on VA certain notification 
requirements.  The final regulations implementing the VCAA 
were published on August 29, 2001, and they apply to most 
claims for benefits received by VA on or after November 9, 
2000, as well as any claim not decided as of that date, such 
as the one in the present case.

First, VA has a duty to provide an appropriate claim form and 
to notify the veteran of any information and evidence needed 
to substantiate and complete a claim.  38 U.S.C.A. §§ 5102 
and 5103; 38 C.F.R. § 3.159(b).  There is no issue as to 
providing an appropriate application form, or completeness of 
the application.  In the circumstances of this case, the 
veteran has been advised of the applicable laws and 
regulations, and the evidence needed to substantiate his 
claim by the September 2000 statement of the case and a 
November 2002 supplemental statement of the case.  In 
particular, the November 2002 supplemental statement of the 
case notified the veteran that VA would obtain all relevant 
evidence in the custody of a federal department or agency, 
including VA, Vet Center, service department, Social 
Security, and other federal agencies.  These documents 
further advised the veteran that it was his responsibility to 
either send medical treatment records from his private 
physician regarding treatment for his claimed disabilities, 
or to provide a properly executed release so that VA could 
request the records for him.  The veteran did not respond.  
Thus, VA's duty to notify has been fulfilled.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

Secondly, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).  The record shows that the RO 
has secured the veteran's service medical records, VA 
clinical records and VA examination reports, and statements 
from the veteran and his spouse.  In a February 2001 report 
of the contact, the veteran report that he did not receive 
medical treatment for his knee.  As noted above, the veteran 
failed to report to a scheduled July 2002 VA examination and 
no good cause was shown.

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the matter on appeal have 
been made by the agency of original jurisdiction.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to establish his claim.  The Board concludes, 
therefore, that a decision on the merits at this time does 
not violate the VCAA, nor prejudice the veteran.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).


ORDER

A 10 percent evaluation for the service-connected left knee 
patellofemoral syndrome with patellar tendinitis, and no 
higher, is granted, subject to the laws and regulations 
governing the award of monetary benefits.  



	                        
____________________________________________
	CHERYL L. MASON
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

